Citation Nr: 1342992	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-27 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1979 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Boise, Idaho.  

In August 2013, the Veteran testified at the RO via video with a Veterans Law Judge in Washington, D.C.  A transcript of this hearing has been added to the record.  


FINDINGS OF FACT

1.  The Veteran experienced recurrent gynecological disorders during active service.

2.  The Veteran had a hysterectomy in 2007 as a result of gynecological complications that had their onset in service and had been present since service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for residuals of a hysterectomy is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for residuals of a hysterectomy.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection - Genitourinary Disability

The Veteran seeks service connection for a hysterectomy.  She contends she had multiple gynecological disorders during service, ultimately requiring a hysterectomy.  Because this disability continues to the present, service connection is warranted, according to the Veteran.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The claimed urinary tract disorder is not a chronic disease listed under 38 C.F.R. § 3.309(a) ; therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

According to the service treatment records, the Veteran had a history of recurrent gynecological symptoms.  In December 1980, she sought treatment for recurrent vaginal discharge and bleeding, and reported these same symptoms on many occasions thereafter.  She was noted in the early 1980's to have chronic irregular menstrual cycles.  She underwent conization of the cervix in 1982 for removal of precancerous cells.  A March 1988 gynecological consultation report noted a recent history of a vaginal discharge, along with prior cervical neoplasia.  Physical examination indicated laceration of the cervix due to prior childbirth.  An examining physician recommended in June 2000 that the Veteran undergo a hysterectomy given her prior history of precancerous cells of the cervix and subsequent gynecological issues.  She was hesitant to do so at that time.  

Post-service, the Veteran underwent a hysterectomy in 2007.  In a June 2008 written statement, A.G., M.D., stated it was at least as likely as not the Veteran's menometrorrhagia and uterine fibroids requiring a hysterectomy were related to her active duty service.  

The Veteran was afforded a VA general medical examination in June 2012, but no opinion regarding her service connection claim was provided at that time.  In May 2013, a VA physician reviewed the claims file and stated it was less likely than not the Veteran's in-service cervical dysplasia, ovarian cysts, or irregular menstrual cycles resulted in her hysterectomy.  The examiner noted that there were no identified fibroids of the uterus in 1997( during active duty service) and that 4 small fibroids were identified when she underwent the hysterectomy in 2007.  

After considering the totality of the evidence, the Board finds the record to be in relative equipoise.  While the 2008 private medical opinion does not include an extensive rationale, it is consistent with the history noted within the service treatment records and it was rendered by a competent medical professional.  As noted above, the Veteran was treated on many occasions during service for gynecological issues, including abnormal bleeding and precancerous cells of the cervix, and a hysterectomy was recommended in June 2000, during active duty, by service medical care providers due to her history.  Thus, affording the Veteran the benefit of the doubt, service connection for residuals of a hysterectomy is warranted.  


ORDER

Entitlement to service connection for a residuals of a hysterectomy is granted.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


